ORDER
RICARDO A. CANTON, a/k/a RICHARD CANTON, formerly of METUCHEN, who was admitted to the bar of this State in 1981, having pleaded guilty in the United States District Court for the Southern District of New York to conspiracy to distribute five kilograms and more of mixtures and substances containing a *435detectable amount of cocaine, a class A felony, in violation of 21 U.S.C.A. 812, 841(a)(1) and 841(b)(1)(A), and conspiracy to import into the United States five kilograms and more of mixtures and substances containing a detectable amount of a cocaine, a class A felony, in violation of 21 U.S.C.A. 952, 960(a)(1) and 960(b)(1)(B), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), RICARDO A. CANTON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that RICARDO A. CANTON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RICARDO A. CANTON comply with Rule 1:20-20 dealing with suspended attorneys.